Citation Nr: 1411435	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for neurological impairment of the lower extremities, claimed as a bilateral leg and hip disability, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability. 

3.  Entitlement to special monthly compensation (SMC).

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in August 2009.  He also testified before hearing officers at the RO in May 2008, May 2012, and September 2013.  Transcripts of all the hearings are associated with the claims file.

In December 2009 and January 2012, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The issues of entitlement to service connection for an acquired psychiatric disorder, SMC, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

1.  The Veteran's neurological impairment of the right lower extremity, diagnosed as right leg radiculopathy, was incurred due to service-connected degenerative disc disease of the lumbar spine.

2.  The Veteran's neurological impairment of the left lower extremity, diagnosed as left leg radiculopathy, was incurred due to service-connected degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  Service connection for radiculopathy of the right leg as secondary to service-connected degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  Service connection for radiculopathy of the left leg as secondary to service-connected degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for neurological impairment of the bilateral lower extremities as secondary to a service-connected low back disability.  The record contains some medical and lay evidence in support of the claim; VA and private clinical records dating from 1976 consistently document complaints of numbness and radiating pain down the lower extremities in connection with treatment for low back pain.  A VA nerve conduction study performed in August 1985 also indicated mild radiculopathy and the Veteran has manifested bilaterally positive straight leg raising and some decrease in lower extremity reflexes throughout the claims period. 

While there is medical and lay evidence weighing in favor of a grant of service connection, a January 2010 VA examiner provided a medical opinion against the claim.  A nerve conduction study performed in conjunction with the January 2010 VA examination demonstrated diffuse sensory motor neuropathy demyelinating in nature.  The January 2010 VA examiner concluded that the neuropathy was not consistent with sciatica or radiculopathy, but was systemic and hereditary in nature.  Despite this finding, the VA examiner also noted that the etiology of the lower extremity neuropathy was unclear.  As there is evidence both in support and against the claim, the Board finds that the evidence is at least in equipoise regarding service connection for neurological impairment of the lower extremities and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, all the elements necessary for establishing service connection are met and service connection for radiculopathy of the right and left legs as secondary to service-connected degenerative disc disease is granted.

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for radiculopathy of the right leg as secondary to service-connected degenerative disc disease of the lumbar spine is granted.

Entitlement to service connection for radiculopathy of the left leg as secondary to service-connected degenerative disc disease of the lumbar spine is granted.



REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the other issues on appeal.  Regarding the claim for entitlement to service connection for an acquired psychiatric disorder, the Board finds that a VA examination is required by the duty to assist.  The Veteran was provided a VA psychiatric examination in January 2010, but the examiner did not provide an opinion addressing whether the Veteran's diagnosed bipolar disorder was caused or aggravated by a service-connected disability.  The Veteran has consistently maintained that his psychiatric condition is secondary to degenerative disc disease of the lumbar spine and service connection for the low back disability was granted in an October 2013 rating decision.  A new VA examination and medical opinion is therefore necessary to address the claim for secondary service connection.    

The claims for SMC and TDIU are inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the claims for SMC and TDIU must be remanded to allow for the development and readjudication of the claim for service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature and etiology of claimed acquired psychiatric disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner must determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed psychiatric disorder is caused or aggravated by the service-connected degenerative disc disease of the lumbar spine.

A full rationale (i.e. basis) for all medical opinions much be provided.  The medical opinion should be rendered following complete review of the claims file, to include a VA provider's diagnosis of chronic pain syndrome associated with degenerative disc disease in September 1995 and the Veteran's reports that pain from his back has aggravated his psychiatric condition.  

2.  Readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, along with the claims for entitlement to SMC and TDIU, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


